                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                                 WESTERN DMSION
                                  No. 5:15-CR-150-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
ARLO T. WRIGIIT,                               )
                                               )
                          Defendant.           )


       On May 18, 2020, Ario T. Wright ("Wright'' or "defendant'') moved for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records

in support [D.E. 47, 50-52]. On November 13, 2020, the United States responded in opposition

[D.E. 58]. As explained below, the court denies Wright's motion.

                                                   I.

       On August 17, 2015, pursuant to a wavier of indictment and with a written plea agreement,

Wright pleaded guilty to conspiracy to distribute and possess with the intent to distribute a quantity

of cocaine base (crack). See [D.E. 5, 7, 21-23]. On January 11, 2016, the court held a sentencing

hearing and adopted the facts set forth in the Presentence Investigation Report {''PSR"). See [D.E.

31-33]; Fed. R. Crim. P. 32(i)(3){A)-{B). The court calculated Wright's total offense level to be

21, his criminal history category to be II, and his advisory guideline range to be 41 to 51 months' ..

imprisonment. See [D.E. 33] 1. After thoroughly considering all relevant factors under 18 U.S.C.

§ 3553(a), the court varied down and sentenced Wright to 30 months' imprisonment. See id. at2-3;

[D.E. 32]. Wright did not appeal.



            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 1 of 8
       On September 27, 2017, Wright was released from custody and commenced a term of

supervised release. See [D.E. 46]. On January 7, 2020, probation moved to revoke Wright's

supervised release because Wright was distributing illegal drugs. See [D.E. 37]. On February 14,

2020, the court revoked Wright's supervised release and sentenced Wright to 21 months'

imprisonment. See [D.E. 45, 46]. Wright did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

                                                  2

            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 2 of 8
medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, am.yotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is--

                             (1) suffering from a serious physical or medical condition,

                             (Il) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.




                                                    3
              Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,    ~      United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not



               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 4 of 8
only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e..&, id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin 978 F.3d

1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. l:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Wright's motion for compassionate release, Wright contends that he has exhausted

his admjnjmative remedies. See [D.E. 51] 3-4. On May 12, 2020, Wright sent a request for

compassionate release to the BOP, which was denied on May 16, 2020. See [D.E. 50-2]. On June

4, 2020, Wright received a formal denial of his request. See [D.E. 50-3] 1. On June 22, 2020,

Wright submitted another request for compassionate release. See id. at 2. Notably, the government

has not invoked section 3582's exhaustion requirement. See United States v. Alam, 960 F.3d 831,

833-34 (6th Cir. 2020).2 Accordingly, the court addresses Wright's claim on the merits.

       Wright seeks compassionate release pmsuant to section 3582(c)(l)(A). In support of his

request, Wright cites the COVID-19 pandemic, his race, his hospitaliz.ation due to COVID-19, his

recovery from COVID-19 and fear of reinfection, and his hyperlipidemia, hypertension, and acute

renal failure. See [D.E. 47] 2; [D.E. 50-4]; [D.E. 51] 1, 8, 10; [D.E. 52-2]. Wright also cites the

conditions at FCC Butner, his rehabilitation efforts, and his release plan. See [D.E. 47] 1-3; [D.E.

50-1]; [D.E. 51] 1-2, 8, 10; [D.E. 52]; [D.E. 52-2].




       2
          The Fomth Circuit has not addressed whether section 3582's exhaustion requirement is a
jmisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Af3m, 960 F.3d at 833-34.

                                                 5

            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 5 of 8
       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Wright states that he

suffers from hyperlipidemia, hypertension, and acute renal failure, he has not demonstrated that he

is not going to recover from these conditions or that they cannot be treated while Wright serves his

sentence. The same point holds true if Wright were again to contract COVID-19. Accordingly,

reducing Wright's sentence is not consistent with application note l(A). See 18 U.S.C. §

3582(c)(1 )(A).

       As for the "other reasons". policy statement, the court assumes without deciding that the

COVID-19 pandemic, Wright's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(1 )(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that      i


it may spread to a particular prison alone cannot independently justify_ compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Wright's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Wright is 45 years old and engaged in very serious criminal behavior in June 2012. See PSR

,r,f 4-6. Wright distributed 59.08 grams of cocaine base. See id. at ,r 6. After serving his federal

sentence and while on federal supervised release, Wright distributed illegal drugs and got revoked.

See [D.E. 37]. Wright learned nothing from his first federal sentence. Moreover, Wright has a

history of violating probation, parole, and supervised release. See PSR ,r,r 12, 20. Wright also is a

violent recidivist with convictions including, but not limited to, manufacturing and distributing a

                                                  6

            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 6 of 8
controlled substance, selling or delivering cocaine, assault on a female, breaking and entering, and

resisting a public officer. See id. ff 11-20. Nonetheless, Wright has taken some positive steps

while incarcerated. See [D.E. 47] 1-3; [D.E. S0-1]; [D.E. S2]; [D.E. S2-2]. The court also has

considered Wright's exposure to COVID-19, his health conditions, his rehabilitation efforts, and his

release plan. Cf. Pe,p_per v. United States, S62 U.S. 476, 480-81 (2011). Having considered the

entire record, the steps that the BOP has taken to address COVID-19 and treat Wright, the section

35S3(a) factors, Wright's arguments, the government's persuasive response, and the need to punish

Wright for his serious crimjnal behavior, to incapacitate Wright, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Wright's motion for compassionate

release. See,~ Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018); Ruffin, 978 F.3d

at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205S1S, at *2 (E.D.N.C. Jan.,. 13, 2020) (unpublished).

       As for Wright's request for home confinement, Wright seeks relief under the CARES Act.

See [D.E. 47, S1]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL S52S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

5S3S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Wright's request for home confinement.

                                                n.
       In sum, the court DENIES Wright's motion for compassionate release [D.E. 47], and

DISMISSES Wright's request for home confinement.

                                                 7

            Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 7 of 8
SO ORDERED. This !J_ day of February 2021.



                                             JSC.DEVERID
                                             United States District Judge




                                  8

   Case 5:15-cr-00150-D Document 59 Filed 02/09/21 Page 8 of 8
